DETAILED ACTION
	This is a Notice of Allowance for U.S. Application 16/633,698. Receipt of the RCE and IDS filed on 01/12/2022 is acknowledged.
Claims 11, 13, and 17-26 are pending.
Claims 1-10, 12, 14-16, and 27-34 are cancelled.
Claims 11, 13, and 17-26 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 01/12/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 was filed, along with an RCE on the same date, after the mailing date of the Notice of Allowance filed on 11/04/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 11, 13, and 17-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art references provided within the IDS filed on 01/12/2022 disclose well known profile rails configured to be embedded within concrete and comprising of a bottom, lateral walls, and lips as defined; however, such prior art references do not disclose a reinforcing element with an eyelet element as defined and it would be impermissible hindsight to modify such prior art references to meet each and every feature of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635